            Case 2:20-cv-01355-JMG Document 9 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENDALL PHILIPS,                                     :              CIVIL ACTION
          Petitioner,                                :
                                                     :
       v.                                            :
                                                     :
BARRY SMITH, et al.,                                 :
          Respondents.                               :              No. 20-01355


                                            ORDER

JOHN M. GALLAGHER, J.

               AND NOW, this 15th day of September, 2020, upon careful and independent

consideration of the petition for Writ of Habeas Corpus, together with the response thereto, and

after review of the Report and Recommendation of United States Magistrate Judge Linda K.

Caracappa, IT IS ORDERED that:

               1.     The Report and Recommendation is APPROVED and ADOPTED.

               2.     The petition for Writ of Habeas Corpus is DISMISSED with prejudice.

               3.     There is no probable cause to issue a certificate of appealability.

               4.     The Clerk of the Court shall mark this case closed for statistical purposes.



                                                     BY THE COURT:


                                                      /s/ John M. Gallagher
                                                     _______________________________
                                                     JOHN M. GALLAGHER, J.
